DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10, 791, 908. This is a statutory double patenting rejection.
Patented claim 1 discloses a method comprising: 
receiving, by a processing system, at least one input from a medical instrument, the medical instrument including at least one elongated actuation member used to move at least a portion of the medical instrument; 
determining, by the processing system, a force on a tip of the medical instrument by applying the at least one input to a lumped model of the medical instrument, wherein the lumped model comprises: 
a mass of a motor used to operate the at least one elongated actuation member; 
a spring parameter coupling the mass of the motor to a mass of the portion of the medical instrument [see column 16 lines 55-65, column 17 lines 1-6].
Dependent claims 31-37 are rejected for the same reasons

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10, 791, 856. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Patented claim 16 discloses a medical system comprising:
a medical instrument including at least one elongated actuation member used to move at least a portion of the medical instrument;
a motor coupled to the medical instrument and used to operate the at least one elongated actuation member; and
a control system in communication with the medical instrument and with the motor, the control system being configured to:
receive at least one input from the medical instrument; and determine a force on a tip of the medical instrument by applying the at least one input to a lumped model of the medical instrument, wherein the lumped model comprises: a mass of the motor; and a spring parameter coupling the mass of the motor to a mass of the portion of the medical instrument [see column 18 lines 25-44].
Dependent claim 39 is rejected for the same reasons

Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10, 791, 856. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Patented claim 10 discloses a computer-readable medium storing instructions that, when executed by a processing system, cause the processing system to: receive at least one input from a medical instrument, the medical instrument including at least one elongated actuation member used to move at least a portion of the medical instrument; 
determine a force on a tip of the medical instrument by applying the at least one input to a lumped model of the medical instrument, wherein the lumped model comprises: a mass of a motor used to operate the at least one elongated actuation member; and a spring parameter coupling the mass of the motor to a mass of the portion of the medical instrument [see column 17 lines 40-56].
Dependent claims 22-29 are rejected for the same reasons

Prior arts 
	The closest prior art Banik et al disclose a method for determining a force applied to a tip of a medical instrument [see0121-0122]., the method performed by a processing system, the method comprising:
receiving at least one input from a medical instrument (endoscope) [see 0010-0012, 0081, 0088, 0116-0117, 0130-0131, 0163];
 the medical instrument (endoscope) including at least one elongated actuation member used to move at least a portion of the medical instrument [see 0070];
determining a force on a tip of the medical instrument by applying the at least one input (force applied/torque) to a lumped model (size of the endoscope, 0166; property its material, 0011, 0068, 0171) of the medical instrument [see 0119-0122, 0130, 0163, 0166, 0168-0169, 0213, 0225].
Banik et al disclose a shaft that is used to form an endoscope and the torque characteristics of the shaft to be adjusted [see 0166] and the system distinguishes the resistance of the shaft versus the resistance at the distal tip and only the resistance at the distal tip is fed back to a user [see 0121].
However, Baker fail to disclose determine a force on a tip of the medical instrument by applying the at least one input to a lumped model of the medical instrument, wherein the lumped model comprises: a mass of a motor used to operate the at least one elongated actuation member; and a spring parameter coupling the mass of the motor to a mass of the portion of the medical instrument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793